DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and 2-6 by dependency) recites “a sensor, providing a ketone signal corresponding to a concentration of a respiratory component in exhalations of the person and including metabolic data”. It is unclear what “and including metabolic data” means in this context. Does the ketone signal also correspond to metabolic data or is the sensor also providing metabolic data in addition to a ketone signal?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mault (WO 01/93743 A2).
Regarding Claim 1, Mault teches: A device (figure 1), comprising: an opening, providing a flow path through which a person breathes (mouthpiece 12, inlet 14); a sensor, providing a ketone signal corresponding to a concentration of a respiratory component in exhalations of the person and including metabolic data, wherein the concentration of the respiratory component is associated with a level of ketone bodies in blood of the person (page 9 lines 22-30); a display (page 9 lines 22-30; display 66); and an electronic circuit, receiving the ketone signal and the metabolic data and providing a visual indication of the ketone signal and the metabolic data on the display (page 9 lines 22-30; analysis module 50; see also claim 1).
Regarding Claim 2, Mault teaches: The device of claim 1, wherein the sensor comprises a metabolic rate meter (abstract; page 9 line 23).
Regarding Claim 7, Mault teaches: A respiratory analyzer system, comprising: a flow path operable to receive and pass respiratory gases (claim 7; page 10 lines 8-20); the flow path having a first end in communication with a respiratory connector and a second end in communication with a source for the respiratory gases (claim 7; page 10 lines 8-20), the respiratory connector configured to be supported in contact with a subject so as to pass exhaled gases as the subject breathes (claim 7; page 10 
Regarding Claim 10, Mault teaches: The respiratory analyzer of claim 7, further comprising: a flow rate sensor (claim 10; figure 7).
Regarding Claim 11, Mault teaches: The respiratory analyzer of claim 10, wherein the flow rate sensor comprises a pair of nanoparticle or microelectronic or nanoelectronic flow rate sensors (page 30 lines 24-27, page 15 lines 19-27; micro ultrasonic transducers, piezo electric, i.e. microelectronic).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault, further in view of Ahmad et al. (US 2016/0331272 A1).
Regarding Claim 3-5, Mault teaches: The device of claim 2. While Mault teaches  wherein the metabolic rate meter is a nanoparticle flow rate sensor (page 9 line 32), and the flow rate sensor includes an oxygen sensor or a carbon dioxide sensor (page 9 line 29 – page 10 line 5, claims 3 and 4), Mault does not mention that the sensors are nanoparticle sensors. 
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensor as the substitution of one sensor type for another would have yielded predictable results to one of ordinary skill. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensors as nanoparticle-based sensors offer the potential of being sufficiently sensitive and selective for a number of breath sensing systems, while also being relatively reliable and inexpensive (Ahmad - paragraph 0068). 
Regarding Claim 6, Mault teaches: The device of claim 1, wherein the sensor is any of a sensor and a sensor array which captures exhaled breath through a part of the flow path (claim 5; page 10 lines 1-20). Mault does not mention that the sensors are nanoparticle sensors. 
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensor as the substitution of one sensor type for another would have yielded predictable results to one of ordinary skill. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensors as nanoparticle-based sensors offer the potential of being sufficiently sensitive and selective for a number of breath sensing systems, while also being relatively reliable and inexpensive (Ahmad - paragraph 0068). 
Regarding Claim 8, Mault teaches: The respiratory analyzer of claim 7. Mault does not mention wherein the ketone sensor comprises a nanoparticle sensor.
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensor as the substitution of one sensor type for another would have yielded predictable results to one of ordinary skill. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensors as nanoparticle-based sensors offer the potential of being sufficiently sensitive and selective for a number of breath sensing systems, while also being relatively reliable and inexpensive (Ahmad - paragraph 0068).
Regarding Claim 9, Mault teaches: The respiratory analyzer of claim 7, wherein the ketone sensor comprises a sensor or sensor array that is correlated with the ketone concentration (it is inherent that a keton sensor correlates with ketone concentration; page 26 lines 25-26). Mault does not mention wherein the ketone sensor comprises a nanoparticle sensor.
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensor as the substitution of one sensor type for another would have yielded predictable results to one of ordinary skill. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensors as nanoparticle-based sensors offer the potential of being sufficiently sensitive and selective for a number of breath sensing systems, while also being relatively reliable and inexpensive (Ahmad - paragraph 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY B SHAH/Examiner, Art Unit 3791